Citation Nr: 0912343	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received by VA 
to reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received by VA 
to reopen a claim for service connection for a hearing loss.

3.  Whether new and material evidence has been received by VA 
to reopen a claim for service connection for a right knee 
disability.

4.  Entitlement to service connection for osteoarthritis of 
the hips.

5.  Entitlement to service connection for disability of the 
left hand.

6.  Entitlement to service connection for flat feet.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for a psychiatric 
disability.

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative residuals of a left knee 
meniscectomy.

10.  Entitlement to a total temporary evaluation under 
38 C.F.R. § 4.29 for hospital treatment in excess of 21 days 
following an April 24, 2002 bunionectomy.

11.  Entitlement to a total temporary evaluation under 
38 C.F.R. § 4.30 following an April 24, 2002 bunionectomy.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1971 to July 
1972; he was not awarded any medals indicative of combat.  

In August 2005, the Board of Veterans' Appeals (Board) 
granted an initial rating of 30 percent for service-connected 
degenerative arthritis of the left knee; denied an evaluation 
in excess of 10 percent for service-connected post-operative 
residuals of a left knee meniscectomy; denied a total 
temporary evaluation under 38 C.F.R. § 4.29 for hospital 
treatment in excess of 21 days following an April 24, 2002 
bunionectomy; denied a total temporary evaluation under 
38 C.F.R. § 4.30 following an April 24, 2002 bunionectomy; 
and remanded the new and material and service connection 
issues listed on the title page to the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas (RO) for the issuance of a Statement of the Case.  A 
Statement of the Case was issued in April 2008, and the 
Veteran timely appealed.  

The August 2005 Board denials were vacated and remanded by 
Memorandum Decision of the Court of Appeals for Veterans 
Claims (Court) in February 2008. 

A letter was sent to the Veteran's attorney on October 22, 
2008, with a copy to the Veteran, in which the Veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A letter was received 
from the Veteran in November 2008 indicating that he wished 
to proceed with his appeal.

The Veteran was scheduled to testify at a personal hearing 
before a member of the Board sitting at the RO in August 
2008, but he failed to appear without explanation.  
Consequently, the request for a hearing is considered to have 
been withdrawn.  See 38 C.F.R. § 20.702(d) (2008).  There is 
evidence on file that the Veteran has recently moved to St. 
Louis, Missouri.

For reasons discussed hereinbelow, the issues of entitlement 
to an evaluation in excess of 10 percent for service-
connected post-operative residuals of a left knee 
meniscectomy; entitlement to a total temporary evaluation 
under 38 C.F.R. § 4.29 for hospital treatment in excess of 21 
days following an April 24, 2002 bunionectomy; and 
entitlement to a total temporary evaluation under 38 C.F.R. 
§ 4.30 following an April 24, 2002 bunionectomy are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The original claims of service connection for a low back 
disability and for hearing loss were denied by an unappealed 
rating decision in May 1973.  

2.  The original claim of service connection for a right knee 
disability was denied by an unappealed rating decision in 
March 2002.  

3.  The evidence received subsequent to the May 1973 rating 
decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  

4.  The evidence received subsequent to the March 2002 rating 
decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  

5.  The Veteran does not have osteoarthritis of the hips that 
is causally related to service.

6.  The Veteran does not have a left hand disability that is 
causally related to service.

7.  The Veteran does not have flat feet that are causally 
related to service.

8.  The Veteran does not have a depressive disorder that is 
causally related to service.

9.  The Veteran does not have a psychiatric disability that 
is causally related to service.


CONCLUSIONS OF LAW

1.  The May 1973 rating decision which denied entitlement to 
service connection for low back disability and hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claims of service connection for low back disability and 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008).

3.  The March 2002 rating decision which denied entitlement 
to service connection for a right knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim of service connection for a right knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

5.  The criteria for service connection for osteoarthritis of 
the hips on either a direct or secondary basis have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

6.  The criteria for service connection for a left hand 
disability on either a direct or secondary basis have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

7.  The criteria for service connection for flat feet on 
either a direct or secondary basis have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

8.  The criteria for service connection for depression on 
either a direct or secondary basis have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

9.  The criteria for service connection for a psychiatric 
disability on either a direct or secondary basis have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in September and December 2003 
and in November 2004, prior to adjudication, which informed 
him of the requirements needed to reopen a claim based on new 
and material evidence and the requirements needed to 
establish entitlement to service connection, to include on a 
secondary basis.  In accordance with the requirements of 
VCAA, the letters informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Additional private medical records were subsequently added to 
the claims files.  

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claims is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained with respect 
to the issues of service connection, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the Veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
Veteran's military service.   

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds any such 
defect to be harmless.  There is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such omission is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a low back disability, hearing loss, or 
a right knee disorder due to an event or incident of his 
period of active service or, with regard to the right knee, 
to a service-connected disability.  

The issues of service connection for low back disability and 
hearing loss were originally denied by an unappealed rating 
decision in May 1973 because there was no evidence of either 
disability due to service.  

The issue of service connection for right knee disability was 
denied by an unappealed rating decision in March 2002 because 
there was no evidence linking a current disorder to service 
or to service-connected disability.  

The Veteran attempted to reopen claims for the above-noted 
disabilities in December 2003.

The evidence on file at the time of the May 1973 RO 
decision consisted of the Veteran's service treatment 
records and an April 1973 VA examination report.

The additional evidence on file at the time of the March 
2002 RO decision included private and VA treatment records 
dated in 1994 and a VA record for October 2001.  

Evidence received since March 2002 consists of VA and 
private treatment records dated from February 1992 to 
February 2005 and written statements by and on behalf of 
the Veteran.  

The Veteran's service treatment records do not reveal any 
pertinent complaints or adverse findings.  The diagnoses 
on VA examination in April 1973 were left wrist injury; 
left knee disability; history of penile condylomata; 
burning in the feet, by history; and bilateral hallux 
valgus.  

The initial post-service medical evidence of any of these 
disabilities was not until arthritis of the right knee was 
diagnosed on VA hospitalization in March 1992, which is 
many years after service discharge.  Private treatment 
records for 1994 revealed complaints of back pain for the 
last couple of years; hearing was normal.  The Veteran 
injured his back in April 1997 and June 1998 underwent a 
lumbar laminectomy in October 1998.  There is no post-
service medical evidence of hearing loss.

The Board has reviewed the evidence received into the 
record since the May 1973 and March 2002 RO denials and 
finds that new and material evidence has not been 
submitted sufficient to reopen a claim for service 
connection for any of these disabilities.



The evidence added to the claims files after May 1973 and 
after March 2002 reveals post-service treatment for low 
back and right knee disabilities but does not include any 
medical evidence linking either of the pertinent 
disabilities to service or any evidence linking his right 
knee disorder to service-connected disability, as needed 
to warrant service connection.  

Thus, the additional evidence received since the May 1973 and 
March 2002 RO decisions does not relate to the unestablished 
facts necessary to substantiate the claims by showing a link 
between a current disability and service or service-connected 
disability, nor does it raise a reasonable possibility of 
substantiating any of the claims.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the claimant's  
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

Accordingly, the Board finds that the claims for service 
connection for low back disability, hearing loss, and a 
right knee disability are not reopened.

Service Connection 

The Veteran seeks service connection for osteoarthritis of 
the hips, left hand disability, flat feet, depression, and a 
psychiatric disability.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and that the appeals will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  


In the case of osteoarthritis, service connection may be 
granted if the disease is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not reveal any 
complaints or findings indicative of osteoarthritis of the 
hips, left hand disability, flat feet, depression, or another 
psychiatric disability.  

A left wrist disorder, a left knee disability, a history of 
penile condylomata, a history of burning in the feet, and 
hallux valgus were diagnosed on VA evaluation in April 1973; 
no pertinent disability, including flat feet, was shown.

The initial medical evidence of any of these disorders is not 
until September 1994, which is more than 22 years after 
service discharge, when X-rays showed arthritis of the hips.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  There is no specific diagnosis 
on file of flat feet or a left hand disorder.  An anxiety 
disorder with depressive features was diagnosed in October 
2003.

There is no medical evidence on file linking any of the 
service-connected disabilities at issue to service or to 
service-connected connected post-operative residuals of a 
left knee meniscectomy or service-connected residuals of a 
fracture of the left fifth metacarpal.

Because there is no evidence of osteoarthritis of the hips, 
left hand disability, flat feet, depression, or another 
psychiatric disability in service or for many years after 
service discharge, and because there is no nexus opinion 
linking any current osteoarthritis of the hips, left hand 
disability, flat feet, depression, or another psychiatric 
disability to service or service-connected disability, 
service connection for osteoarthritis of the hips, left hand 
disability, flat feet, depression, and another psychiatric 
disability is not warranted.  

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for osteoarthritis of the hips, left hand 
disability, flat feet, depression, and another psychiatric 
disability, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for low back disability, hearing loss, 
and right knee disability has not been submitted, these 
appeals are denied.  

Service connection for osteoarthritis of the hips, left hand 
disability, flat feet, depression, and a psychiatric 
disability is denied.


REMAND

According to the February 2008 Memorandum Decision of the 
United States Court of Appeals for Veterans Claims, the Board 
failed to inform the Veteran that he should submit evidence 
of the effect of his service-connected post-operative 
residuals of a left knee meniscectomy on his daily life, 
which is required for all increased rating claims under 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, according to this Memorandum Decision, because 
the Veteran's claims for temporary total ratings under 
38 C.F.R. § 4.29 and 4.30 following his April 24, 2002 
bunionectomy are essentially contingent on whether the 
Veteran is service connected for hallux valgus, the Board 
must address the raised issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for hallus valgus.

As any decision with respect to the claim for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hallux valgus may affect the Veteran's 
claims for temporary total ratings under the provisions of 38 
C.F.R. §§  4.29 and 4.30 for an April 24, 2002 bunionectomy, 
these temporary total rating claims are inextricably 
intertwined with the raised claim to reopen for service 
connection for hallux valgus.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that any 
current Board action on the claims for temporary total 
ratings under the provisions of 38 C.F.R. §§  4.29 and 4.30 
would be premature.  Hence, a remand of these matters is 
warranted.

The Board also notes that the most recent VA evaluation of 
the Veteran's service-connected post-operative residuals of a 
left knee meniscectomy was in June 2002, which is over six 
and a half years ago.  Consequently, the Board agrees with 
the Veteran's attorney that there is insufficient medical 
evidence on the current severity of the Veteran's service-
connected post-operative residuals of a left knee 
meniscectomy.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2008).  

Accordingly, these remaining matters must be REMANDED to the 
AMC/RO for the following actions:

1.  The AMC/RO must review the claims 
files and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2008) 
and Vazquez-Flores v. Peake 22 Vet. App. 
37 (2008).

Specifically, the AMC/RO must inform the 
Veteran that he should submit evidence of 
the effect of his service-connected post-
operative residuals of a left knee 
meniscectomy on his daily life and his 
employment.  

2.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for left knee disability 
since June 2002.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

3.  The AMC/RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected post-operative residuals of a 
left knee meniscectomy.  The following 
considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected post-
operative residuals of a left knee 
meniscectomy.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
an evaluation in excess of 10 percent for 
service-connected post-operative 
residuals of a left knee meniscectomy.  
The AMC/RO should also adjudicate the 
issue of whether new and material 
evidence has been received by VA to 
reopen a claim for service connection for 
hallux valgus and, in conjunction 
therewith, readjudicate the claims of 
entitlement to temporary total disability 
ratings under 38 C.F.R. §§ 4.29 and 4.30 
based on an April 24, 2002 bunionectomy.  
If any of the benefits sought on appeal 
remains denied, the Veteran and his 
attorney should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

If the Veteran perfects the appeal as to 
the raised issue, the RO should undertake 
all appropriate action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


